Title: To Benjamin Franklin from Thomas Digges, 18 August 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dear SirLondon Augt. 18. 1780
I recivd your letter of the 30th ulo. [ultimo] & forwarded Mr Peters Letter thro the means of His Bankers Messrs. Fuller, son & Co. The Spectacle glass has also been deliverd by our frd J T—p—e who was the person that applyd for it. He talks of pushing homewards very soon via Holland. A particular friend of mine, left for me about 3 weeks ago, both with Mr Bowens of Ostend & Mr De Neufville of Amsterdam a small parcell wch were to be forwarded to you in my name. They contain porcelane representations of Washington & yourself. I beleive the artist faild in doing yours or it was broke in the carriage so that I cannot say whether that will be forwarded on or not.
That Irish theif Jas. Barnet is still in London, & most likely will be soon taken on some high way robberry. I never was so deceivd & cheatd by a man in my life, cheifly owing to Mrs. W——t & a worthy man from So Caroa. (Mr Ch—n—ng) whom He also took in. As my letters both to yourself & Mr J A, nor those to Josa J——n from Mr. Ch—n—g, never got to hand, I am fearful He has made some improper use of them. What vexes me most is, that the Scoundrel went from hence to Ostend purposely to take Mr Bowens in for 8 Guins. on the strength of a common recommendatory Letter from me to Him, & which I shall be under an obligation to make good.
This will be carryd abroad and put in the Post at Ostend by Mr. Saml H—tl—y whom I wrote you relative to Capt C——m & who offerd you the Jama Spirit. He is a considerable mercht. of this place & a uniform friend to the cause of our Country. He goes to Holland & thence to Paris on similar business to that Mr. Barber was some time ago upon. He takes Mrs H——y abroad with Him & they will wait upon you if they visit Paris.
I had laid a scheme conjointly with Mr. H (who owns part of the Ship wch took Capn. C——m) to get Capn C releasd in consequence of Your having got two of Mr H——ys Captains liberated in France. The proper letters were written to the other owners at Dartmo, but it was Capn C——ms fate to be recommitted & put in the Black hole before our letters could get to hand. Since that pereod nothing could be done for Him towards getting his release. My friend at Plymo got early orders to supply all his wants & writes me he has done so & keeps an eye to his future intentions. His health has been very bad, but he is now better. He was I understand 40 days in the black-hole & all the letters sent to Him were stopt & sent up to the Admiralty as was the case with some former ones I wrote to his now companion Capt. M—n—y. This person would have effected his Escape had he been prudent & took advice of not coming out of Goal but singly; instead of this three or four others were taken with Him & carryd back. My frd. has also orders to supply Him with the necessarys He may want. We are not quite so well off in point of assiduity & cleverness in our Plymo friend as we are in that of Portso. but intentions are equally good. I beleive numbers stand now about 180 in one & 68 in the other prison. The board of Sick & Hurt have given a derect refusal to any Exchange but immediately man for man between this & france. It is a pity the American Cruizers do not hold more Prisoners & pay less attention to Ransoms.
Your Donation of six pence a week to each man was very gratefully & thankfully receivd. It has commencd near four weeks & my friends regularly pay it in. The dispondence among the men from the appearance of never getting exchangd is our greatest evil, & much argument is necessary to deswade them from Entering, which too many have done.
I have read your inclosures about Capt. C——m & the treatment of others carryd into Lisbon. For the present nothing can be done about it, & I lay up these complaints in a little bag to open on a future occasion. One of the most abominable practices of all is the robbing of almost every neutral Ship which is seen in the Channel by English Privateers under American Colours and committing acts of insult & theft that would disgrace Pirates. I have publishd many of these cases lately & continue to do so whenever I can get at names. I cannot pass by the mention of Lisbon without informing You that a Mr. ——— Dohrman has on many occasions shewn extraordinary civility & attention to many Amns who were carryd in Prisoners there some of whom I have seen in England. Mr Dohrman is a Nephew to the Dutch Consul Mr Gildermester. I am sorry to say it out of the whole British Factory, near a hundred of whom I know got very handsome Consignments & profits from Ama. not one (Mr Burn excepted) that have shewn the Americans any quarter. Nay they are openly hostile against them at a time too that I am very sure it is the wish of that Court to see the American Ships enter & trade unmolested. I know that Country & People very well, & I wish a proof could be drawn of their acceptance of American ships by some one or other unarmd merchantmen going from America there for a market.

As you must have recd accots. by the fleet lately arrivd in France from Chesapeak to as late dates as the 10 or 15th June I can send you nothing new from that quarter. Clintons arrival from the soward at N York is the latest accots we have had from America. A Ship is arrivd at Whitehaven which left Hallifax the 11th July & brings no accots whatever from thence, the quarter of N York, or more south, nor any the least tidings of Monsr Ternays or Greaves’s Fleet. The folly of all the Southern parts of America “coming in” as it was set forth with such industry, begins to abate considerably. The affair now they say must be decided in the West Indies, & most likely it is before this day. Nothing talkd of but the Russian bears and the northern league. Six sail still in the Downs & others they say are gone down Channel with their trade. Many attempts are made to laugh at this armd neutrality & ridicule it as nothing; but serious people look upon it to be wearing a solid & consistant face, by which the Dutch & other maratime powers will get what they have been long aiming at “That free Ships shall make free goods”. When this is establishd it will go near to annihilate the claim of Britain for the sole sovereign Dominion of the Sea. What measures will be adopted by our wise Ministry in respect to this northern Confedracy cannot easily be discoverd. They will hardly embroil themselves by stopping and searching these neutral combind fleets; nor does it appear they will totally acquiesce at least without the appearance of resistance to that hostile confederacy: I am informd They are going on in their usual way of littleness, & have given such ambiguous & equivocal orders to the Captns. of men of war that they will not know how to act under them— Thus they hope to preserve Engld from a northern war without tarnishing the British Flag.
The N York fleet has at last saild; abot 40 Ships under Convoy of one Frigate & they go directly for the Hook. There are no troops on board it tho the Papers say there are. I dont find any civil officer has saild or is going to their stations in So Carolina; It therefore appears to me that this Country does not expect to hold that very long, & that a military is the best Government for a Conquerd People. I dont find the war is meant to be pushd from thence towards No Caroa. or Virginia. I beleive no plan is fixd on for opperations in that quarter; They seem to trust intirely to the Depradations of detatchd partys of the Troops, & to the exigencies of the day. I am with the highest respect Dr Sir Your mo obligd & ob Sert
W S. C
His Excelly B F
 
Notation: Augt. 18. 1780.
